Citation Nr: 9931209	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from August 1935 to August 
1938, from September 1938 to July 1941, and from September 
1943 to October 1945.  From March 1944 to May 1945, during 
the latter period of service, he was a prisoner of war (POW) 
of the German Government.  The appellant in this case is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Boston Regional Office (RO) that 
declined to reopen the appellant's claim of service 
connection for the cause of death.  The appellant disagreed 
and this appeal ensued.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death was denied in a November 1987 
Board decision.  

2.  Additional evidence received into the record relevant to 
the claim and subsequent to November 1987 is both new and 
material.  

3.  Competent evidence has been submitted linking the 
veteran's death to the service-connected anxiety disability.

4.  The veteran's service-connected anxiety disorder 
contributed materially to his death.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The service-connected anxiety disability is causally 
related to the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died on December 1982.  He was 67 years old.  The 
death certificate listed the immediate cause of death as 
chronic renal failure, due to or as a consequence of diabetes 
mellitus and arteriosclerotic heart disease.  An other 
significant contributing factor not related to the cause of 
death was gangrene toes of both feet.  At the time of his 
death he was service connected for anxiety reaction with 
depressive features and chronic brain syndrome associated 
with cerebral circulatory disturbance, limitation of lumbar 
motion, and shrapnel scars of the face and left elbow.  He 
was also assigned a total disability rating based upon 
individual unemployability.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  The 
Board previously denied the appellant's claim of service 
connection for the cause of the veteran's death in October 
1984 and November 1987 decisions.  Decisions of the Board are 
final.  38 U.S.C.A. § 7104.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where 
a claimant seeks to reopen a previously denied claim, the 
Board must (1) determine whether the claimant has presented 
new and material evidence; (2) if so, determine whether the 
claim as reopened is well grounded; and (3) if well grounded, 
evaluate the merits of the claim after fulfillment of any 
duty to assist.  Elkins v. West, 12 Vet. App. 209, 214 
(1999); Winters v. West, 12 Vet. App. 202, 206-07 (1999).  

In July 1996, the appellant filed another application for 
service connection.  In an April 1997 rating decision, the RO 
declined to reopen the claim because the appellant had not 
submitted new and material evidence.  Thus, the first 
determination the Board must make in this case is whether the 
appellant has submitted new and material evidence.  Whether 
new and material evidence is submitted is a jurisdictional 
test, with the Board required to reopen if such evidence is 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); Winters, 12 Vet. App. at 206-07.  New evidence 
generally is material where it provides a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability.  Hodge v. West, 155 F.3d 1360, 1363 
(Fed. Cir. 1999); Elkins, 12 Vet. App. at 214; Fossie v. 
West, 12 Vet. App. 1 (1998).  See also Evans v. Brown, 9 Vet. 
App. 273, 285 (1996) (new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis). 

Here, the appellant, along with her son, testified at a 
hearing before the undersigned in August 1999 that the 
veteran's service-connected anxiety disability contributed to 
his death.  In support of that claim, she submitted a 
November 1997 statement from Dr. Mazurkie, who stated that he 
treated the veteran from 1972 to 1981 for hypertensive 
vascular disease with repeated thromboses.  He wrote: "[The 
veteran's] treatment was complicated by marked chronic 
anxiety.  It was my feeling that this contributed 
significantly to his symptoms and his inability to work and 
also to his excessive cigarette smoking."  He continued: 
"It is my opinion that his World War II experiences, 
including being a [POW], were directly causally related to 
his symptoms and aggravation of his vascular disease, all of 
which ultimately resulted in his death."  The testimony and 
the medical statement obviously provide a more complete 
picture of the veteran's disability and overall health in the 
years prior to his death.  As such, they constitute new and 
material evidence sufficient to reopen the claim.  

The Board must next determine whether the claim as reopened 
is well grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
this case, the November 1997 statement by Dr. Mazurkie quoted 
above provides that very evidence.  Therefore, the claim as 
reopened is well grounded.  

Because the reopened claim is well grounded, the Board must 
evaluate the merits of the claim after fulfillment of any 
duty to assist under 38 U.S.C.A. § 5107(b).  In this case, 
any failure by VA to assist the appellant is not prejudicial 
to her because we find her claim meritorious.  The opinions 
expressed by Dr. Mazurkie in the November 1997 letter, as 
well as in a June 1983 letter, in which he stated that 
treatment for vascular disease was complicated by the 
veteran's marked chronic anxiety, buttress the testimony 
provided by the appellant concerning the effect the service-
connected disability had on the veteran's well-being.  In 
addition, Dr. Lopez wrote in a July 1983 statement that the 
veteran's service-connected anxiety contributed to his 
vascular disease.  These three statements comprise competent 
medical evidence linking the veteran's death to his service-
connected anxiety disability.  The record does not contain 
any other medical evidence disputing the conclusions offered 
by Drs. Mazurkie and Lopez.  As such, the Board determines 
that the evidence, both new and old, supports the appellant's 
claim of service connection for the cause of the veteran's 
death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

